 

 

1 USDC SDNY
DOCUMENT

UNITED sTATEs DIsTRICT CoURT ELECTRON‘CALLY F““ED

SOUTHERN DISTRICT OF NEW YORK DOC #: f _:

 

 

 

 

 

 

 

THIERNO S. DIALLO

Plaintiff, 16 Civ. 9228 (PAE) (KNF)
»V¢»
oPiNIoN & oRDER
WHoLE FooDs MARKET GRoUP, INC.,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

Pro se plaintiff Thiemo Diallo brings this action under Title VII of the Civil Rights Act
of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-l7; the New York State Human Rights Law
(“NYSHRL”), N.Y. Exec. Law §§ 290-297; and the New York City Human Rights LaW
(“NYCHRL”), N.Y.C. Admin. Code §§ 8-lOl_l3l. He alleges that his employer, Whole Foods
Marketing Group, Inc. (“Whole Foods”), terminated his employment, failed to promote him,
harassed and intimidated him, and retaliated against him, all on account of his national origin.
Before the Court is the October 29, 2018 Report and Recommendation of the Hon. Kevin N.
Fox, United States Magistrate Judge, recommending that the Court deny Whole Foods’ motion
for summary judgment Dkt. 51 (“Report”). For the following reasons, the Court adopts the
Report in full, save that the Court dismisses Diallo’s state and city law claims.

I. Background
A. Factual Background
The Court incorporates by reference the account of the undisputed facts set forth in the

Report. See Report at 20. The Court, however, provides the following brief summary, limited to

those facts necessary to understand the issues presented by Whole Foods’ objections to the
Report.

Diallo was born in Guinea. He worked in Whole Foods’ produce department at the
company’s Midtown East store in Manhattan between September 2012 and December 2015,
when he was terminated See id.

Diallo claims that, at Whole Foods, he experienced continuous acts of discrimination
including jokes, denial of pay raises, and eventually termination because of his national origin.
Dkt. 5 (Amended Complaint, or “AC”) at 4. The Produce Team for which Diallo worked
consisted of approximately 45 team members, including two to three supervisors, one team
leader, and one or two assistant team leaders. Id. Diallo claims that during his time at Whole
Foods, team leaders were from Jordan, Columbia, Mexico, the Dominican Republic, Haiti, Tibet,
and, at some points, various African countries. Id. at 4. He alleges that throughout his tenure at
Whole Foods, several team leaders or assistant team leaders “made frequent negative comments
about people from Africa and sometimes called [him] names.” Id.

Diallo’s AC details numerous instances in which team leaders allegedly made derisive
comments based on his national origin. For example, Diallo claims that in 2015, Luis Arango,
the team leader at the time, and Nathan Nakhid, the assistant Team Leader, laughed at him for
stating that he was working hard in hopes of one day becoming a supervisor. Id. On that
occasion, Arango allegedly asked, “Did you see any African Team Leader here?” and declared,
“You will not be even a Supervisor, so don’t think about moving up.” Id. Diallo also claims that
Nakhid had harassed him for years, dating to 2012, when Nakhid was a regular team member.
Id. at 5-8. In 2012, after Diallo had already requested to work the day-shift, he claims, Nakhid

had remarked, “I almost forgot you are African, you can work for many . . . that is why you got

to stay in the overnight team because you were able to do the work of three people.” Id. at 5.
During summer 2015, Diallo asked Nakhid to stop calling him nicknames and names other than
Thierno. Nakhid allegedly replied, “I am your boss here so I will call you how l want; if you are
not happy you can leave.” Ia'.

Diallo also alleges that his supervisors and team leaders treated him differently from the
non-African members of his team. He alleges that leaders allowed non-African team members to
take paid breaks, but denied him similar privileges, id. , and that non-African members of his
team routinely overstayed their breaks with impunity, see ia'. at 6.

Diallo further claims that he was denied pay raises to which he was entitled. When he
complained to the Team Member Information Service in 2015, he alleges, his situation briefly
improved, but Nakhid eventually told him that Whole Foods would be decreasing his pay rate.
See id. at 7. Diallo alleges that he then complained to the Team Member tip line, which was
supposed to handle situations confidentially. See id. He alleges, however, that his situation
worsened, leading him to make repeated requests to transfer teams. See ia'.

Finally, Diallo claims, on December 2, 2015, the Store Leader at the time and Nakhid, his
team leader, told him of a report filed by his assistant team leader, stating that Diallo had
overstayed his lunch break on November 30, 2015. See id. at 6. Diallo explained that after using
the restroom he had gone to pray. His employment was nevertheless terminated Diallo alleges
that his termination was the product of his team leaders’ bias against him on account of his

national origin. See id.

B. Procedural History
1. Diallo’s Claims and Whole Foods’ Summary Judgment Motion

On November 28, 2016, Diallo, proceeding pro se, filed his original complaint, bringing
federal, state, and city claims of discrimination Dkt. 2. On January 10, 2017, Chief Judge
McMahon issued an order finding that the complaint failed to state a claim under Title VII and
granting Diallo leave to amend. Dkt. 4 (“McMahon Order”) at 2, 5~6. As to Diallo’s claims
under state and city law, Chief Judge McMahon noted that “the face of [p]laintiff s complaint
suggests that [p]laintiff has elected his remedies under the [NYSHRL and NYCHRL] and is
therefore barred from pursuing those claims in this Court.” Id. at 5. Chief Judge McMahon
informed Diallo that if he “chooses to amend his complaint, he should provide any facts
indicating that he has not elected his remedies, otherwise his claims may be subject to
dismissal.” Id.

On February 17, 2017, Diallo filed an amended complaint Dkt. 5. On March 30, 2017,
the Court referred the case to mediation Dkt. 7. On July 31, 2017, the parties participated in a
mediation session

On October 25, 2017, the Court referred this case to Magistrate Judge Fox for general
pretrial supervision Dkt. 19. On April 24, 2018, the Court amended the referral order to include
issuing a Report and Recommendation on Whole Foods’ anticipated summary judgment motion
Dkt. 39.

On May 14, 2018, Whole Foods filed its motion for summary judgment, Dkt. 41, and
supporting papers: a memorandum of law, Dkt. 42, the declaration of Michael J. Slocum, Esq.,
and attached exhibits, Dkt. 43, and a Statement Pursuant to Local Rule 56.1, Dkt. 44. On June

15, 2018, Diallo filed a declaration in opposition to the motion, Dkt. 48 (“Diallo Decl.”), and a

Counter Statement Pursuant to Local Rule 56.1, Dkt. 49. On June 22, 2018, Whole Foods filed a
reply. Dkt. 50.
2. The Report and Recommendation

On October 29, 2018, Judge Fox issued the Report. lt recommended that the Court deny
Whole Foods’ motion for summary judgment in its entirety. Dkt. 51.

The Report recommended that the motion, as to Diallo’s Title VII claims, be denied on
three grounds.

First, Whole Foods “failed to establish that it is undisputed” that Diallo had admitted to
the New York State Division of Human Rights that he had overstayed his break time, the rule
violation on which Whole Foods ostensibly based its decision to terminate him. Report at 14
(internal quotation marks omitted). On that point, the Report noted, Whole Foods had misstated
the record, and indeed, its Rule 56.1 Statement was full of instances_the Report listed more
than six pages of examples_in which Whole Foods had “cit[ed] to evidence that does not
support the asserted facts.” Id. at 14; see also id. at 14-16.

Second, even if Diallo had admitted the break-time violation, Whole Foods had failed to
show that it “consistently terminates employees for theft-of-time as a single infraction,” so as to
make clear that that infraction (as opposed to national-origin discrimination) had been its basis
for terminating Diallo. Id. at 21 (intemal quotation marks omitted). Although Whole Foods
identified four other instances in which it had allegedly terminated employees for such conduct,
the Report found the reasons given by Whole Foods for terminating those employees distinct
from “theft-of-time,” the reason Whole Foods gave for terminating Diallo. See ia'. at 17. In
addition, Judge Fox noted, “theft-of-time” was not listed “as an example of misconduct” in a

Whole Foods manual listing MAJOR INFRACTIONS.” Id. He noted that, while Whole Foods’

list of maj or infractions includes “theft of any kind,” such thefts “appear[ed] to concern property-
related misappropriations,” in contrast to “theft-of-time.” ]a'. Accordingly, whether a single
“theft-of-time” violation was the kind of infraction that, as a matter of policy or practice,
automatically would result in termination of a Whole Foods employee appeared to be the subject
of a factual dispute unresolvable on summary judgment

Third, Diallo’s Title VII claims of failure to promote, hostile work environment, and
retaliation also turned on material disputes of fact. See id. at 23_24. These disputes included
Whether Diallo’s supervisors had made comments and jokes to him about his African origin and
treated him differently from non-African employees. See id. at 23. These disputed facts, the
Report found, “are material to the fourth element of the prima facie Title VII discrimination
claim,” and to Diallo’s hostile work environment claims. Id. at 23~24. The parties also disputed
whether Diallo, as he claimed, had applied to a specific position See id. That issue, the Report
stated, is material to Diallo’s failure to promote claim. The parties also disputed “whether the
reasons for [ ] plaintiff"s termination was pretext . . . in light of the evidence in the record that [ ]
plaintiff complained about [] defendant’s discriminatory treatment of him.” ]a'. at 24.

For these reasons, Judge Fox recommended that Whole Foods’ summary judgment
motion be denied. Treating Diallo’s state and city claims as tracking the Title VII claims, the
Report recommended that summary judgment be denied on these claims, too.

On November 9, 2018, Whole Foods filed timely objections to the Report. Dkt. 52
(“Def. Mem.”). On December 17, 2018, Diallo filed a letter in response to Whole Foods’

objections Dkt. 55 (“Pl. Mem.”).

II. Applicable Legal Standards

A. Standard of Review for a Report and Recommendation

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 63 6(b)(1)(C). When a party makes timely and specific objections to a Report, the court
is obligated to review the contested issues de novo. See ia'.; Fed. R. Civ. P. 72(b)(3); Hynes v.
Squillace, 143 F.3d 653, 656 (2d Cir. 1998). Accordingly, as to Whole Foods’ objections
relating to the Report’s recommendation that its motion for summary judgment be denied, de
novo review requires application of the summary judgment legal standard.

B. Standards Governing Motions for Summary Judgment

A party moving for summary judgment has the burden of establishing that there is no
genuine issue of material fact in dispute and that the moving party is entitled to judgment as a
matter of law. See Fed. R. Civ. P. 56(c); Anderson v. Lz'berly Lobby, lnc., 477 U.S. 242, 256
(1986); Marvel Characters, Inc. v. Simon, 310 F.3d 280, 285-86 (2d Cir. 2002). Summary
judgment is an extreme remedy that deprives the non-moving party of the right to present a case
to the jury, see Egelston v. State Univ. Coll. at Geneseo, 535 F.2d 752, 754 (2d Cir. 1976);
therefore, the Court should not grant summary judgment unless “it is quite clear what the truth is
[and] that no genuine issue remains for trial.” Auletta v. Tully, 576 F. Supp. 191, 195 (N.D.N.Y.
1983) (internal quotation marks and citations omitted), ajj"d, 732 F.2d 142 (2d. Cir. 1984). In
addition, “the inferences to be drawn from the underlying facts . . . must be viewed in the light
most favorable to the party opposing the motion.” Matsushita Elec. Ina’us. Co., Ltd. v. Zem'th
Radio Corp., 475 U.S. 574, 587-88 (1986) (citations omitted); see also Rz`chara’son v. New York

State Dep ’t of Corr. Serv., 180 F.3d 426, 436 (2d Cir. 1999) (“When considering a motion for

summary judgment the court must draw all factual inferences and resolve all ambiguities in favor
of the nonmoving party.”).

Once the moving party satisfies its burden of proof under Rule 56(0), the party opposing
summary judgment “has the burden of coming forward with ‘specific facts showing that there is
a genuine issue for trial.”’ th`llips v. Kidder, Peabody & C0., 782 F. Supp. 854, 858 (S.D.N.Y.
1991) (quoting Fed. R. Civ. P. 56(e)). Rule 56(e) “provides that a party opposing a properly
supported motion for summary judgment may not rest upon mere allegations or denials of his
pleading.” Ana'erson, 477 U.S. at 256. Indeed, “the mere existence of some alleged factual
dispute between the parties” alone will not defeat a properly supported motion for summary
judgment Id. at 247 (emphasis in original). Instead, sufficient evidence must support the non-
moving party’s case such that a jury could return a verdict in its favor. See id. at 248.

C. Elements of Claims Under Title VII

Under Title VII, a plaintiff establishes “an unlawful employment practice . . . when [he]
demonstrates that . . . national origin was a motivating factor for any employment practice even
though other factors also motivated the practice.” 42 U.S.C. § 200e-2(m). In the absence of
direct evidence of discrimination, discrimination claims under Title VII are guided by the
burden-shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
Under this analysis, the plaintiff bears the initial burden of establishing a prima facie case of
discrimination To do so, the plaintiff must show “(1) that she was within the protected [class],
(2) that she was qualified for the position, (3) that she experienced adverse employment action,
and (4) that such action occurred under circumstances giving rise to an inference of
discrimination.” See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 107 (2d Cir.2010). “This

burden is not a heavy one.” Id. A plaintiff cannot establish a prima facie case, however, based

on “purely conclusory allegations of discrimination absent any concrete particulars.” Meiri v.
Dacon, 759 F.2d 989, 998 (2d Cir. 1985), cerl'. denied, 474 U.S. 829 (1985).

If the plaintiff can demonstrate a prima facie case, the burden of production shifts to the
employer to “articulate some legitimate, nondiscriminatory reason for the disparate treatment.”
Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015) (internal quotation
marks and citations omitted). “[I]f the defendant satisfies this burden of production, the plaintiff
has the ultimate burden to prove that the employer’s reason was merely a pretext for
discrimination.” Holl' v. KMI-Continental, lnc., 95 F.3d 123, 129 (2d Cir. 1996). A plaintiff is
not “required to prove the prohibited motivation was the sole or even the principal factor in the
decision, or that the employer’s proffered reasons played no role in the employment decision”
Finn v. N. Y. State O]j‘ice ofMental Health-Rockland Psychiatric Ctr., No. 08 Civ. 5142 (VB),
2011 WL 4639827, at *11 (S.D.N.Y. Oct. 6, 2011) (citing Holtz v. Rockefeller & Co., 258 F.3d
62, 78 (2d Cir. 2001)). Rather, the plaintiff “must show that those were not the only reasons and
that plaintiff’s protected status contributed to the employer’s decision.” ]d.

III. Discussion

Whole Foods makes four objections to the Report. The Court reviews these in turn

A. Whole Foods’ Motivation for Terminating Diallo’s Employment

Whole Foods argues that there is no dispute of fact whether Diallo’s national origin
motivated the decision to terminate his employment. Def. Mem. at 5. lt contends that the parties
do not dispute that “on November 30, 2015[], [p]laintiff knowingly took an unauthorized break
while on-the-clock.” Def. Mem. at 1 (internal quotation marks omitted). And, Whole Foods
notes, its “written policies expressly provide that theft of time_-also known as misrepresentation

of time worked_is a Maj or infraction warranting immediate termination”; Whole Foods

represents that it consistently enforces this policy. Ia'. at 2; see also ia’. at 6. Whole Foods
contends that Judge Fox wrongly reached a contrary conclusion “by parsing hairs over semantic
questions regarding irrelevant differences between the phrases ‘time theft,’ ‘theft-of-time,’
misrepresentation of time, and ‘stolen time.”’ Id. at 3.

This objection is unpersuasive As the Report makes clear_and as Whole Foods
elsewhere acknowledges_the relevant inquiry is not whether Diallo committed the infraction at
issue_taking an unauthorized break_but whether that infraction was in fact necessarily the
basis for its decision to terminate Diallo. Ia’. at 6 (quoting McPherson v. New York City Dep ’l' of
Educ., 457 F.3d 211, 216 (2d Cir. 2006) (intemal quotation marks and citation omitted)). Here,
Diallo claims that a single theft-of-time episode is not a major infraction for which Whole Foods
consistently terminates infringing employees. Diallo Decl. 1150. And in his case, he claims, his
supervisor’s hostile attitude towards him due to his African origin was the actual motivation, or
one of the motivations, for his termination Further undermining Whole Foods’ assertion that it
invariably fires employees for single time-theft episodes, Diallo has further alleged that other
team members, not of African descent, overstayed their breaks but were not terminated

Assuming arguendo that it is undisputed that Diallo once took a break of unauthorized
duration, the motivations of the decisionmaker(s) who later terminated him cannot be resolved
on the record at hand without impermissibly resolving a dispute of fact. Whole Foods may be
able to persuade a factfinder that it universally terminated employees for this one-time infraction
and that this uniform practice was its sole reason for terminating Diallo. But Diallo may be able
to persuade a factfinder that this practice was less than unitary, that racial animus contributed to

the termination decision, that Whole Foods’ invocation of Diallo’s one-rule violation was a

10

pretext for a termination motivated by discrimination and that but for Diallo’s national origin, he
would not have been terminated These factual disputes require resolution at trial.

B. The F ailure to Promote Claim

Whole Foods argues that Judge Fox ignored deficiencies in Diallo’s failure to promote
claim, specifically that he failed to identify a position for which he had applied and did not
receive. Def. Mem. at 8. Whole Foods contends that, when deposed, Diallo gave inconsistent
testimony, stating at one point that he used his 30-minute breaks to apply for new internal
positions while stating at another that Whole Foods never posted specific available positions. Ia’.
Whole Foods also argues that Diallo, while faulting Whole Foods for hiring a different employee
for a Produce Supervisor position, only speculatively claims that that decision not instead to
promote Diallo derived from Diallo’s national origin Ia'. at 9.

Here, too, there are sufficient factual disputes to warrant leaving this claim for resolution
by a jury. The Court here adopts Judge Fox’s analysis. A finder of fact could conclude, based
on Diallo’s testimony, that he made known his interest in promotion to an internal position in a
way that fairly conveyed interest in the Produce Supervisor position And a finder of fact could
infer that team leader Nakhid, whom Diallo alleges had made racially derogatory comments, had
some say in that decision, much as he did in the decision to terminate Diallo. At the same time, a
finder of fact could find that Diallo did not make his interest known in such a promotion, and
that the lack of a promotion of Diallo is not reliably traced to discriminatory animus by Nakhid
(or any other official). The Court views Diallo’s claims with the solicitude due a pro se party.
See Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018) (“‘[T]he submissions ofapro se
litigant must be construed liberally and interpreted to raise the strongest arguments that they

suggest.”’ (quoting Triestman v. Fea'. Bureau of Prl`sons, 470 F.3d 471, 474 (2d Cir. 2006) (per

11

curiam))). Accordingly, the Court concludes that this claim, too, turns on material disputes of
fact and must be resolved at trial.

C. Hostile Work Environment and Retaliation Claims

Whole Foods next argues that the Report erred in finding that Diallo has not abandoned
his hostile work environment and retaliation claims, Def. Mem. at 9, and in sustaining these
claims. As to the hostile work environment claim, Whole Foods argues, as in its moving brief,
that the conduct on which Diallo bases this claim consisted of no more than “petty slights or
stray remarks” insufficient to support such a claim, and that Diallo lacks evidence that the
conduct he protests was continuous. See id. at 10. As to the retaliation claims, Whole Foods
argues that Diallo did not experience any adverse action in response to making a complaint of
discrimination to a company tip line. Ia'.

ln claiming abandonment of these claims, Whole Foods notes that Diallo’s brief opposing
summary judgment did not make any argument or point to specific evidence supporting those
claims. Whole Food’s argument is meritless. As the Second Circuit has held, “when a party,
whether pro se or counseled, fails to respond to an opponent’s motion for summary judgment, a
district court . . . must examine the movant’s statement of undisputed facts and the proffered
record support and determine whether the movant is entitled to summary judgment.” Jackson v.
Fea'. Exp., 766 F.3 189, 197 (2d Cir. 2014). Here, Judge Fox did just that: In addition to Whole
Foods’ submissions, he considered Diallo’s response to Whole Foods’ 56.1 Statement and
Diallo’s declaration based on his personal knowledge and experience See Report at 5. Those
submissions, as Judge Fox found, contain factual statements that both support Diallo’s hostile

work environment and retaliation claims and presuppose Diallo’s continued pursuit of them.

12

As to the merits, Whole Foods’ argument on the hostile work environment claim presents
a close question The Second Circuit has held that such a claim must be based on more than
mere petty slights. Rather, “the workplace [must be] permeated with discriminatory
intimidation ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of
the victim’s employment and create an abusive working environment.” Littlejohn v. City of New
York, 795 F.3d 297, 320-21 (2d Cir. 2005) (citations omitted). “The incidents complained of
must be more than episodic; they must be sufficiently continuous and concerted in order to be
deemed pervasive.” Ia'. at 321. The workplace statements of which Diallo complains are less
severe than those reported in many cases sustaining hostile work environment claims.
Nevertheless, viewing the remarks that Diallo has alleged in totality and in the context of his
particular workplace, the Court, like Judge Fox, is persuaded that a finder of fact could find this
standard met by the frequent name-calling that Diallo alleges occurred, by the frequent negative
references to his African heritage, and by the multiple comments allegedly made that can be read
to equate African heritage with lesser workplace competence and capability. See, e.g., Green v.
Jacol) & Co. Watches, Inc., 248 F. Supp. 3d 458, 464 (S.D.N.Y. 2017) (finding hostile work
environment claim plausible where plaintiff alleged that defendants made “multiple comments”
indicating that employees did “not fit[ ] the image of the store” and describing employees in
racially discriminatory terms).

As to the retaliation claim, under Title Vll, an employee engages in a protected activity
when he “has opposed any practice made an unlawful employment practice by [Title Vll], or
because he has made a charge, testified, assisted, or participated in any manner in an
investigation proceeding, or hearing under [Title Vll].” 42 U.S.C. § 2000e-3(a). The Second

Circuit has held that protected activities include “the filing of formal charges of discrimination”

13

as well as “informal protests of discriminatory employment practices.” Sumner v. U.S. Postal
Serv., 899 F.2d 203, 209 (2d Cir. 1990). Here, Diallo’s complaint to the tip line satisfies this
first requirement The parties dispute, however, whether a finder of fact could find that Whole
Foods took any adverse action towards Diallo based on that complaint ln its obj ections, Whole
Foods contends that Diallo does not allege that any new adverse practice ensued based on that
complaint ln his letter opposing the objections, Diallo has explained, however, that his
perception is that Whole Foods continued to treat him discriminatorily, and indeed treated him
more harshly, following his complaint and that he infers that its refusal to rectify its treatment of
him was in retaliation for the complaint Pl. Mem. at 10. As he put the point in his Amended
Complaint, after the complaint to the tip line, his “situation went back on deteriorating more and
more which explained my multiple attempts to transfer to another team or store.” AC at 8. More
specifically, Diallo alleges that he was fired and that Whole Foods denied him promotions based
on his national origin both of which are specific adverse actions sufficient to support his
retaliation claim and which occurred after the calls to the tip line. The Court views Diallo’s
allegations with the solicitude due a pro se plaintiff. So viewing these allegations, while a finder
of fact could certainly not find an retaliatory action traceable to Diallo’s calls to the tip line, the
finder alternatively could potentially find for Diallo on this point The Report, therefore,
correctly recommended that Whole Foods’ motion for summary judgment on this claim be
denied

D. State and City Law Claims

Whole Foods, finally, argues that Diallo’s claims under state and city human rights laws

are deficient because he elected to pursue administrative remedies which preclude pursuit of

14

such claims in this Court Whole Foods asks the Court to reject the Report’s recommendation
and grant its motion for summary judgment on those claims.

Under the NYSHRL and NYCHRL, a plaintiff may file a complaint with either a court or
the State or City Human Rights Divisions. See Jowers v. Family Dollar Sl'ores, Inc., No. 09 Civ.
2620 (WHP), 2009 WL 2143586, at *2 (S.D.N.Y. July 13, 2009). A plaintiff who brings an
action before a state or city administrative body is barred from bringing those claims before any
court, including federal courts. See Whia'bee v. Garzarellz' Fooa' Specz'all'z`es, Inc., 223 F.3d 63,
75 (2d Cir. 2000). And a plaintiff who elects to pursue such claims before an administrative
body may only seek judicial review of that administrative body’s decision in state court See
N.Y. Exec. Law § 298; N.Y.C. Admin. Code § 8-123; CPLR § 7801 et seq. There are several
exceptions to this prohibition see N.Y. Exec. Law § 298; N.Y.C. Admin. Code § 8-113, 502(b),
but Diallo does not argue, or offer a basis to conclude, that he falls within any.

Whole Food is correct that, under this line of authority, Diallo is barred from bringing his
state and city human rights law claims here. As Chief Judge McMahon noted, Diallo’s initial
complaint included a Notice of Right to Sue from the Equal Employment Opportunity
Commission See Dkt. 2 at 5; McMahon Order at 5. The notice states, “The EEOC has adopted
the findings of the state or local fair employment practices agency that investigated this charge.”
Dkt. 2 at 5. ln light of the reference to an administrative investigation Chief Judge McMahon
in her January 10, 2017 order, directed Diallo to provide evidence that he had not pursued
administrative remedies under the NYSHRL and NYCHRL. McMahon Order at 5. Chief Judge
McMahon warned that if Diallo failed to do so, “his claims may be subject to dismissal.” Ia'.
Diallo, however, did not comply with this order. ln his amended complaint Diallo ceased to

attach the notice in question but he did not plead facts curing this deficiency, i.e., disclaiming

15

the clear import of the notice, that had pursued administrative relief. Nor, either at summary
judgment, or in response to Whole Foods’ objections seeking dismissal on this ground, has he
denied pursuing his state and city law claims administratively. Under these circumstances, it
appears undisputed that Diallo pursued such relief. This election of remedies precludes him
from pursuing his state and local human rights law claims here.

CONCLUSION

For the foregoing reasons, the Court adopts the Report’s recommendation with respect to
Diallo’s Title Vll claims and denies Whole Foods’ motion for summary judgment on these
claims. The Court, however, declines to adopt the recommendation that summary judgment be
denied on Diallo’s NYSHRL and NYCHRL claims, and instead grants summary judgment to
Whole Foods on these claims. The Court respectfully directs the Clerk of Court to terminate the
motion pending at Dkt. 41.

The Court refers the case back to Magistrate Judge Fox (1) to determine whether the
parties are amenable to settlement, now that the case is otherwise headed for trial; (2) to identify
any other issues that are properly resolved prior to this Court’s setting a trial date and deadlines
for pretrial submissions; and (3) to determine whether Diallo asks this Court to seek to appoint
pro bono counsel to represent him at trial.

SO ORDERED.

FMA @MW

Paul A. Engelmayer

United States District Judge
Dated: January 9, 2019
New York, New York

16

